Sheldon, J.
The strike of the plaintiff’s employees in May was for the purpose of obtaining higher wages and shorter periods of labor. It was a justifiable strike. L. D. Willcutt & Sons Co. v. Driscoll, 200 Mass. 110,113, 114, 130. It does not appear to have been carried on in any respect in an unlawful manner or by the use of any unfair coercion or wrongful means. Nor could we say that the particular act charged in the bill to have been done by the defendants would be in itself an unlawful means-of publishing the fact that a strike was going on. There was no picketing, no blocking of the streets, no actual interference with the plaintiff or with the men whom it employed in place of the strikers. We see nothing more than an attempt to inform the public, including probable applicants for work with the plaintiff, of the fact of the pending strike. Even if this were before doubtful, we could not now condemn it, in view of *397the provisions of St. 1910, c. 445, which imposed upon the plaintiff while the strike lasted the duty to give this information to any persons whom it solicited to take the place of the strikers. Of course, what we have said would not be applicable to a case presenting different circumstances from those which existed hero, such as appeared for example in Plant v. Woods, 176 Mass. 492; Vegelahn v. Guntner, 167 Mass. 92; Sherry v. Perkins, 147 Mass. 212, and similar cases.
But in the case at bar the strike was over. Although this fact was not expressly found in the Superior Court, in our opinion it is necessarily to be inferred from the facts which are found, and must be taken to be a fact. Knowles v. Knowles, 205 Mass. 290, 294. The strike was declared May 2, 1910. The plaintiff within a few days secured men to take the places of the strikers, has had ever since an adequate force, and is not seeking any new men. Of the eleven men who left the plaintiff’s employ, eight soon secured and still have new employment in the same kind of work as before, and three have left this Commonwealth. Moreover a short time after the strike began, the International Brotherhood of Teamsters, the organization with which the defendants’ labor union was affiliated, ceased to aid the strikers any further. It is difficult to imagine a case, short of a formal agreement of both parties, in which it could be more manifest that a strike had come to an end.
The defendants’ act in driving the wagon through the streets with the placards complained of began on October 14,1910, long after the end of the strike, and has since been continued. We can see no justification of it. It is a false announcement, not adapted in any way to benefit the defendants or their union, but likely to embarrass the plaintiff whenever it may need to employ additional men. It manifestly was intended merely to injure the plaintiff. This shows that it was done maliciously within the legal meaning of that word. McGurk v. Cronenwett, 199 Mass. 457, 461, 462. The law will give a remedy for such an act. Martell v. White, 185 Mass. 255, 257. Hartnett v. Plumbers’ Supply Association, 169 Mass. 229.
The case does not come within the doctrine that equity will not enjoin the publication of a libel. There is here a wrongful act maliciously done, continuing and repeated day by day, which, *398although it is not shown to have caused as yet any damage to the plaintiff, is manifestly intended to produce that result, is liable at any time in the future to do so, and may cause real and substantial damage of which it would be certainly difficult and might be impossible to prove either the existence or the quantum of loss. It is like a boycott declared and maintained without cause. In such a case equity will give relief. This is the real doctrine of many of our own decisions. Sherry v. Perkins, 147 Mass. 212. Vegelahn v. Guntner, 167 Mass. 92. Plant v. Woods, 176 Mass. 492. Pickett v. Walsh, 192 Mass. 572. Beekman v. Marsters, 195 Mass. 205. L. D. Willcutt & Sons Co. v. Driscoll, 200 Mass. 110. Davis v. New England Railway Publishing Co. 203 Mass. 470. The same principle has been maintained in other courts. Emack v. Kane, 34 Fed. Rep. 46. Lewin v. Welsbach Light Co. 81 Fed. Rep. 904. A. B. Farquhar Co. v. National Harrow Co. 102 Fed. Rep. 714. Dittgen v. Racine Paper Goods Co. 164 Fed. Rep. 85. National Life Ins. Co. v. Myers, 140 Ill. App. 392. Gilbert v. Mickle, 4 Sandf. Ch. 357. Brace v. Evans, 35 Pittsb. L. J. 399. Murdock v. Walker, 152 Penn. St. 595. Barr v. Essex Trades Council, 8 Dick. 101. Beck v. Railway Teamsters’ Protective Union, 118 Mich. 497.
A decree must be entered giving to the plaintiff the relief prayed for.

So ordered.